DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive. 
Applicant argues the combination of Yamada and Kim ‘715 as applied in the non-final office action mailed on 09 September 2020.  It is applicant’s contention that one of ordinary skill in the art would not make said combination as Yamada teaches away from having thin cover layer thickness.  Specifically, applicant argues that Yamada teaches the cover layers are made thicker to prevent acoustic noise and notes Yamada teaches of t2/t1>0.7 and t3/t1>0.7.  It is noted that that said ratios do not teach against the capacitor having a cover layer thickness of 15 microns or less but rather requires the ratio of the cover layer thickness to the active region thickness be within said range and having a cover layer thickness of 15 microns or less would not prevent said ratio.

Lastly, Applicant argues that the combination of Yamada and Kim ‘715 would require the overall thickness of the capacitor to be less than 0.3 mm and thus fails to teach the newly added limitation of “wherein the height dimension of the ceramic body is 0.55 mm or more”.  The examiner agrees with said assertion and thus have provided new grounds of rejection based on the amendment.
All claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (US 20120257322) in view of Kim et al. (US 2014/0307362) and Kim et al. (US 2013/0194715).
In regards to claim 1,
Shiota ‘322 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 – fig. 1-2; [0029]) that includes 
a multi-layer unit where internal electrodes (11-12 – fig. 2; [0034]) are alternately laminated via ceramic layers (15 – fig. 2; [0034]) in a first direction, 
a first cover and a second cover (10A & 10B – fig. 2; [0039]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (10a & 10b – fig. 1-2 & 5; [0029]) including a center region facing in the first direction; and 

the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 5), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 5 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 5 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 5 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 5 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more the width dimension of the ceramic body (fig. 5; [0081] & table 1 – sample 5-8 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions (the total width dimension is 0.50 mm with each side margin being 0.045 mm (sample 5)) and thus will be greater than 82% the entire width and further as seen in fig. 5 the side margin portions have a gradual curve from %)),
wherein the center region includes a flat region (seen in fig. 5), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 5).  Shiota ‘322 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, and wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less.  

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 
a multi-layer unit where internal electrodes (21 & 22 - fig. 2; [0040]) are alternately laminated via ceramic layers (11 – fig. 1; [0040]) in a first direction, 
a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 

a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in a third direction orthogonal to the first direction (fig. 1-2; [0014]) and the second direction and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]),
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure),
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region,
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction,
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region,
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure),
wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a 
wherein the center region includes a flat region (fig. 2), and
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Shiota ‘322 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).



In regards to claim 4,
Shiota ‘322 discloses a multi-layer ceramic electronic component mounting substrate, comprising: 
a circuit board ([0004] – cellular phones and laptops have circuit boards); and 
a multi-layer ceramic electronic component including 
a multi-layer unit where internal electrodes (11-12 – fig. 2; [0034]) are alternately laminated via ceramic layers (15 – fig. 2; [0034]) in a first direction, 
a first cover and a second cover (10A & 10B – fig. 2; [0039]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (10a & 10b – fig. 1-2 & 5; [0029]) including a center region facing in the first direction, the multi-layer ceramic electronic component being mounted onto the circuit board via the pair of external electrodes ([0004] – for the component to function properly; said component will be connected/mounted to circuit board via external electrodes); and 
a pair of external electrodes (13 & 14 – fig. 1-2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction (fig. 1-2; [0037]), 

wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 5 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 5 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 5 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 5 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more the width dimension of the ceramic body (fig. 5; [0081] & table 1 – sample 5-8 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions (the total width dimension is 0.50 mm with each side margin being 0.045 mm (sample 5)) and thus will be greater than 82% the entire width and further as seen in fig. 5 the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus implies the width of the center region (which is taken at 1% of the total height (i.e. 1% %)),
wherein the center region includes a flat region (seen in fig. 5), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 5).  Shiota ‘322 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, and wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less.  

Kim ‘362 discloses a multi-layer ceramic electronic component mounting substrate, comprising: 
a circuit board (210 – fig. 5; [0110]); and 
a multi-layer ceramic electronic component including
a multi-layer unit where internal electrodes (21 & 22 - fig. 2; [0040]) are alternately laminated via ceramic layers (11 – fig. 1; [0040]) in a first direction, 
a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 

a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in a third direction orthogonal to the first direction (fig. 1-2; [0014]) and the second direction and said ratio of height to width is a result effective variable, particularly having a small size and high degree of capacitance ([0005] & [0008]),
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure),
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region,
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction,
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region,
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure),

wherein the center region includes a flat region (fig. 2), and
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Shiota ‘322 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Shiota ‘322 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

In regards to claim 8,
Shiota ‘322 further discloses wherein 
the ceramic layers are made of dielectric ceramics ([0033]), and wherein the ceramic body further includes 
side margins (10C & 10D – fig. 3-5; [0039]) covering ends of the internal electrodes in the third direction and made of dielectric ceramics ([0053]).  

In regards to claim 9,
Shiota ‘322 further discloses wherein the ceramic body further includes a pair of side surfaces facing the third direction, and the center region extends to side surface sides beyond third imaginary lines that respectively bisect each of the side margins in the third direction (seen in fig. 5).  

In regards to claim 10,
Shiota ‘322 further discloses wherein the width dimension of the ceramic body is 0.10 mm or more and 1.50 mm or less ([0081] & [0031]).  

In regards to claim 11,
Shiota ‘322 further discloses wherein a length dimension of the ceramic body in the second direction is 0.20 mm or more and 2.00 mm or less ([0081] & [0031]).    

In regards to claim 12,
Shiota ‘322 further discloses wherein the height dimension of the ceramic body is 0.55 mm or more ([0081] – thickness is 0.5±0.1 and thus includes values of 0.55-0.6 & [0031]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiota ‘322 in view of Kim ‘362, Kim ‘715, and Shirakawa et al. (US 2013/0020913).
In regards to claim 1,
Shiota ‘322 discloses a multi-layer ceramic electronic component package, comprising: 
a multi-layer ceramic electronic component including 
a ceramic body (10 – fig. 1-2; [0029]) that includes 
a multi-layer unit where internal electrodes (11-12 – fig. 2; [0034]) are alternately laminated via ceramic layers (15 – fig. 2; [0034]) in a first direction, 
a first cover and a second cover (10A & 10B – fig. 2; [0039]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 

a pair of external electrodes (13 & 14 – fig. 1-2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction (fig. 1-2; [0037]), 
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 5), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 5 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 5 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 5 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 5 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more the width dimension of the ceramic body (fig. 5; [0081] & table 1 – sample 5-8 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions (the total width dimension is 0.50 mm with each %)),
wherein the center region includes a flat region (seen in fig. 5), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 5).  Shiota ‘322 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, and wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less, a housing portion including a recess that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion that covers the take-out opening of the recess, the multi-layer ceramic electronic component being housed in the recess with the center region being faced to the take-out opening.  

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 

a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction (fig. 1-2; [0037]), 
a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in a third direction orthogonal to the first direction (fig. 1-2; [0014]) and the second direction and said ratio of height to width is a result effective variable, particularly having a small size and high degree of capacitance ([0005] & [0008]),
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure),
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region,
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction,

wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure),
wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%),
wherein the center region includes a flat region (fig. 2), and
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Shiota ‘322 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second 

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Shiota ‘322 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

Shirakawa ‘913 discloses a housing portion (51 - fig. 5; [0087]) including a recess (51 a - fig. 5; [0087]) that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion (52 - fig. 5; [0087]) that covers the take-out opening of the recess, the multi-layer ceramic electronic component being housed in the recess with the center region being faced to the take-out opening (seen in fig. 5).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the package the capacitor of Shiota ‘322 as modified by Kim ‘362 and Kim ‘715 in a package housing as taught by Shirakawa ‘913 to allow for the devices to be protected during shipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0340155 - discloses a multi-layer ceramic electronic component, comprising: a ceramic body (12 – fig. 1-2; [0031]) that includes a multi-layer unit where internal electrodes (22 & 24 – fig. 2; [0033]) are alternately laminated via ceramic layers (20 – fig. 2; [0033]) in a first direction, a first cover and a second cover (28 & 30 – fig. 2; [0033]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and a pair of main surfaces (17 & 18 – fig. 1-3; [0032]) including a center region facing in the first direction; and a pair of external electrodes (40 & 42 – fig. 1-2; [0030]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction (fig. 1-2; [0037]), the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 3), wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 3 – inherent to structure), wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 3 – inherent to structure), wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 3 – inherent to structure), wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/David M Sinclair/Primary Examiner, Art Unit 2848